FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                         JANUARY 6, 2022
                                                                    STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2022 ND 6

Antonio Livingston,                                                 Appellant
      v.
Workforce Safety and Insurance (WSI),                                Appellee
      and
Powerdrill Rig Services,                                          Respondent



                                No. 20210232

Appeal from the District Court of Williams County, Northwest Judicial
District, the Honorable Paul W. Jacobson, Judge.

AFFIRMED.

Per Curiam.

Antonio Livingston (self-represented), North Little Rock, Arkansas, appellant;
submitted on brief.

Mitchell D. Armstrong and Jon C. Lengowski, Special Assistant Attorneys
General, Bismarck, North Dakota, for appellee; submitted on brief.
                              Livingston v. WSI
                                No. 20210232

Per Curiam.

[¶1] Antonio Livingston appeals from a district court judgment affirming an
administrative law judge’s (ALJ) decision that affirmed a North Dakota
Workforce Safety and Insurance decision denying him benefits. Livingston
argues the ALJ erred in finding he failed to prove that his peripheral vascular
disease and Raynaud’s disease were caused by his work injury. He also argues
the ALJ erred in finding he was not entitled to disability benefits. “In reviewing
an ALJ’s findings of fact, a court may not make independent findings of fact or
substitute its judgment for the ALJ’s findings; rather, the court must decide
only whether a reasoning mind reasonably could have determined the findings
were proven by the weight of the evidence from the entire record.” WSI v.
Badger Roustabouts, LLC, 2021 ND 166, ¶ 8, 964 N.W.2d 514. We conclude the
ALJ’s findings of fact are supported by a preponderance of the evidence and its
conclusions of law are supported by its findings of fact. We summarily affirm
under N.D.R.App.P. 35.1(a)(5).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        1